Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 1 of 11




                                                EXHIBIT 2
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 2 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 3 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 4 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 5 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 6 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 7 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 8 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 9 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 10 of 11
Case 1:20-cv-08042-PKC Document 1-3 Filed 03/18/20 Page 11 of 11
